Citation Nr: 9929063	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  92-55 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disability 
manifested by pain and infections of the right ear.

4.  Entitlement to service connection for a disability 
manifested by loss of equilibrium.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1970.  Service personnel records reveal that he had service 
in the Republic of Vietnam and that he was awarded a Purple 
Heart Medal.

There is on file a formal claim for service connection for 
bilateral hearing loss and tinnitus from July 1981 which is 
noted as having been received at the VA Hospital in Loma 
Linda, California.  However, it appears that any immediate 
rating action by the Los Angeles RO was deferred pending 
receipt of the veteran's service medical records.  There is 
no documentation of any adjudication or decision regarding 
these initial claims and any records of such adjudication 
must be considered as lost or misplaced.  The veteran next 
filed claims for entitlement to service connection for the 
disabilities listed above in May 1991.  Based upon the 
outcome of this appellate decision, the loss of any records 
of adjudication from 1981 is not prejudicial.


FINDINGS OF FACT

1.  There is no clinical or other competent evidence on file 
which shows that the veteran incurred bilateral hearing loss, 
tinnitus, chronic pain and infections of the right ear or 
loss of equilibrium at any time during or within one year 
after the veteran was separated from service.

2.  Pain and infections of the right ear and loss of 
equilibrium are symptoms and no competent clinical evidence 
identifies any present diagnosis of an identifiable 
disability or pathology which results in these symptoms.

3.  The veteran is shown to have first manifested bilateral 
hearing loss and tinnitus many years after he was separated 
from service and no competent clinical evidence on file 
relates these findings to any incident, injury or disease of 
active service including an incident where the veteran was 
injured during service in Vietnam for which he received a 
Purple Heart Medal.


CONCLUSION OF LAW

Claims for service connection for bilateral hearing loss, 
tinnitus, a disability manifested by pain and infections of 
the right ear, and a disability manifested by loss of 
equilibrium are not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 1154, 5103, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (1998); Arms 
v. West, 12 Vet. App. 188 (1999), Kessel v. West, No. 98-772 
(U.S. Vet. App. Sept. 20, 1999) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts:  The September 1967 physical examination for 
enlistment contained the veteran's complaints of: dizziness; 
ear, nose or throat trouble; and, history of head injury.  
Having reviewed the veteran's reported medical history, a 
service physician noted "positional dizziness" but also 
indicated that there was no sequela or other present 
manifestation.  Similarly, a head injury was noted but this 
physician wrote that there was no residual.  The actual 
physical exam for enlistment showed no documented 
abnormalities.  The veteran's hearing was essentially normal 
as tested by audiometer.  The service medical records, which 
do not necessarily appear incomplete, do not document any 
complaints, findings, diagnosis or treatment for bilateral 
hearing loss, tinnitus, a disability manifested by pain and 
infection of the right ear, or a disability manifested by 
loss of equilibrium.  Additionally, there is no record of 
treatment of a combat-related injury in connection with the 
veteran's award of the Purple Heart Medal.  The physical 
examination for service separation in August 1970, following 
the veteran's overseas service, noted that the ears, 
eardrums, neurologic functions and hearing were normal.  The 
separation audiometric examination, while not identical to 
the examination performed at enlistment, still showed 
essentially normal hearing.  While the pure tone decibel 
threshold for the left ear at 500 Hertz had increased from 15 
to 20 by the time of service separation, the pure tone 
decibel thresholds for both ears at 1,000, 2,000 and 4,000 
Hertz actually showed improvement at the time of service 
separation (after converting the September 1967 enlistment 
audiometric results from ASA to ISO).  

The veteran's first claim for service connection for hearing 
loss and tinnitus was received in May 1981, 10 1/2 years 
after he was separated from service.  The outcome of this 
initial claim is not certain although it certainly does not 
appear that service connection for either claim was awarded.  

The veteran filed his present claim giving rise to the 
disabilities at issue in this appeal in May 1991, over 20 
years after he was separated from service.  In support, he 
submitted six lay statements which all indicated that the lay 
witnesses knew the veteran (although only one purported to 
know the veteran from his time in service) and each purported 
to know that he had suffered an inservice injury which 
resulted in injury to his ears and hearing loss.  No 
statement purported to have personal knowledge regarding the 
veteran's inservice injury other than having been informed of 
such injury by the veteran himself.  No statement purported 
to base an opinion relating current hearing loss or injury to 
the veteran's ears through such service injury based on any 
clinical or medical expertise possessed by the author.  Also 
submitted in support of the veteran's claim was a private 
treatment record indicating that in July 1988, the veteran 
sought treatment for a right ear infection.  The left ear was 
negative.  The right eardrum was red and inflamed.  The 
veteran reported that he had gotten water into his ear six 
months earlier which resulted in infections and drainage and 
the ear was now plugged.  At that time, the veteran reported 
that he had "shattered" a right eardrum in 1968 and that he 
had occasional right ear ringing although "not now."  The 
veteran was provided treatment for his right ear infection.  
Treatment continued through July 1988 and by August, the 
veteran stated that he was feeling good and there was no pain 
and no drainage.  The right eardrum had minimal pinkness and 
the diagnosis was resolving otitis media.  

Pursuant to previous remand, the RO attempted to obtain a 
copy of the citation to accompany the veteran's award of the 
Purple Heart Medal.  The general order granting award of the 
veteran's Purple Heart Medal was obtained but does not 
contain any account of the actual injury received.  The order 
for award does indicate that the veteran was given this award 
while assigned to a construction engineering battalion for an 
incident which occurred on January 28, 1969.  The order for 
award was issued approximately one month later in February 
1969.

In February 1996 the veteran was provided what appears to be 
several VA audiometric examinations.  These examinations, 
twenty-five years after service separation, document the 
first clinical evidence showing that the veteran had hearing 
loss sufficient for VA compensation purposes in accordance 
with 38 C.F.R. § 3.385 (1998), in that this testing revealed 
that he had speech recognition scores of 68 for the right ear 
and 72 for the left ear.  Pure tone decibel thresholds for 
the right ear at the relevant frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hertz averaged 30 and pure tone 
decibel thresholds for the relevant frequencies for the left 
ear averaged 24.  This audiometric examination noted that the 
veteran reported hearing loss and tinnitus in his right, "(he 
initially reported left ear)," ear since a mine explosion 
incident in 1969 in Vietnam.  He reported sudden pressure 
with dizziness and tinnitus spells which were intermittent.  
He reported a severe right ear infection which needed 
medication and difficulty hearing and understanding speech.  
The summary of this audiological testing was that the veteran 
had mild high frequency hearing loss.  It was also noted that 
given the veteran's dizziness/fullness/tinnitus and "no 
significant hearing loss associated with it," further medical 
investigation was recommended.  The veteran was therefore 
referred for an ear, nose and throat consultation.

The veteran was later in February 1996 provided a VA ear, 
nose and throat consultation.  That report contains the 
veteran's account of having driven over a land mine in a 
truck when he was in Vietnam and his belief that he suffered 
a perforated right eardrum therefrom.  He reported symptoms 
of an occasional loud screaming noise and feeling of pressure 
on the right side which would last for a few seconds but 
would make him feel dizzy.  This could happen several times a 
day or not happen at all in a month.  He reported having had 
an ear infection in the right ear after swimming over seven 
years earlier.  Otherwise, he hadn't had any infections.  
After release from service, he did some farming work but for 
the last 23 years he had been working plastering and applying 
stucco.  For this, there was a large mixer that ran more than 
50 percent of the time that he was working and that machine 
had noise equivalent to a lawnmower engine.  Examination 
revealed the left tympanic membrane and canal were clear.  
The right tympanic membrane showed "no evidence of 
perforation or scarring."  The right canal was unremarkable.  
There was some cerumen but this was irrigated and the 
visualization was excellent.  The veteran's gate was normal 
and Romberg testing was negative.  The diagnosis was status-
post right ear injury in service.  Examination was negative 
for any findings on examination.  If there had been a 
perforated tympanic membrane, it had healed.  Episodes of 
loud tinnitus and brief disequilibrium complained of for the 
right ear were, in this physician's opinion, related to his 
"service-connected injury."  Certainly, if he showed hearing 
loss in the right ear, that would also be connected to that 
injury.  There is no indication that any audiologist or 
physician performing testing of the veteran's ears in 
February 1996 had access to or reviewed any of the veteran's 
service medical records or his claims folder.

Pursuant to the Board's most recent remand of November 1996, 
the veteran was contacted and requested to identify any 
additional treatment records.  A February 1997 report of 
contact indicated that he had already provided all available 
evidence and there were no additional records of treatment 
for his ears or hearing.  In March 1997, in response to a 
request detailing his post service employment, the veteran 
submitted a two-sentence statement indicating that he had 
worked with "many different people" but primarily had worked 
as a cement plasterer.  The most acoustic trauma in his life 
would be "a mixer," however he said this was not a loud 
noise.  Also on remand, attempts were made to obtain copies 
of action reports and unit histories of the veteran's 
engineer battalion (construction) for January and February 
1969.  Records were located but the National Archives 
indicated that there was an $11 charge for the production of 
these records.  The RO notified the veteran that it could not 
pay the cost of production of such records but the veteran 
did not respond, and did not order or subsequently forward 
these records for review to VA.

Finally, the veteran was provided a special fee-basis 
examination by an otolaryngologist in January 1998.  This 
physician had access to and reported that he conducted a 
thorough review of the veteran's claims file, including his 
service medical records in conjunction with the examination.  
Based on his review of all of the records on file this 
physician agreed that previous findings were appropriate and 
that there was no way to associate the veteran's claims with 
any incident or injury which occurred in service in Vietnam.  
This physician addressed each claim individually.  He 
concluded that it was certainly possible, consistent with the 
veteran's claim, for an individual to sustain permanent 
hearing loss as a result of acoustic trauma from a land mine 
explosion or exposure to other heavy arms fire and similar 
activities.  He stated that it was also true that acquired 
nerve deafness due to acoustic trauma was irreversible but 
only progressive if the noise exposure continued.  He 
discussed other clinical authorities and reported that 
exposure to intense noise exceeding 90 decibels would result 
for ever more in hearing loss as permanent evidence of damage 
to the inner ear cells.  However, after the veteran's 
exposure to a land mine explosion and at the time of a 
separation physical examination in August 1970, normal 
hearing in both ears by pure tone audiometry is documented.  
Accordingly, because no immediate hearing loss occurred as a 
result of this land mine or other loud noise exposure, no 
present hearing loss may be attributed to such incident.  
Because the veteran's physical examination for separation 
showed normal audiometry, this militated against a finding of 
hearing loss residual to a loud noise acoustic traumatic 
event during service.

With respect to tinnitus, this physician wrote that such 
symptom of a ringing of the ears was common in patients with 
measured and manifest nerve deafness.  Patients may 
experience transient tinnitus after extensive noise exposure, 
but if no permanent nerve damage is acquired, the tinnitus 
"in all cases" will disappear.  In the veteran's case, the 
absence of underlying nerve damage (especially to the right 
ear), is documented.  He wrote that the veteran was shown to 
have had "perfect hearing" by pure tone testing on induction 
in October 1967 and again at discharge in August 1970.  This 
physician wrote that in spite of all of the related details 
of noise exposure, there was no physiologic way that the 
veteran's present complaints could be attributed to his 
service in Vietnam.  

With respect to infection, this physician wrote that the only 
documented reference in the entire record to right ear 
infection was from swimming in 1988.  He indicated that this 
was an episode of "external otitis" on the right, manifested 
by granulation and purulent secretions.  Appropriate therapy 
was provided and, on reexamination, the ear was found to be 
normal.  This occurred on one occasion in 1988 and it was 
"beyond reason to attribute this one happening in 1988 to a 
period [of] time spent in Vietnam in 1968 through 1969."

With respect to loss of equilibrium, this physician wrote 
that it was difficult to define because of its varied and 
vague nature.  At different times, the veteran described 
sudden spells with no associated sign or symptoms of ear 
change normally used to confirm a diagnosis of inner ear 
upset.  There was no indication that this had been 
investigated any further than "stated history" over the 
years.  With no established evidence of hearing loss, 
tinnitus or infection and pain having developed during the 
veteran's period of service, there was no way to blame 
transient described balance upsets on his military service.  
While equilibrium was discussed at the time of the veteran's 
military induction, there was no clinical evidence showing 
any increase in symptoms during or after service.

This physician commented on the veteran's earlier VA ear, 
nose and throat consultation from February 1996.  He wrote 
that "after listening" to the veteran's complaints, this 
doctor concluded that the veteran's tinnitus and 
disequilibrium and hearing loss must be related to military 
service.  However, there was simply no substantiation or 
proof of this in any way to be true for the above-described 
reasons.  

This physician's physical examination of the veteran showed 
absolutely no indication of disruption and/or subsequent 
healing of an injury to the right tympanic membrane as had 
previously been claimed by the veteran.  The right tympanic 
membrane was "thin, avascular, of normal thickness and of no 
increased vascularity with normal landmarks."  The external 
canal was also free of pathology or visible tissue change.  
If he had indeed suffered from a "fractured eardrum," he 
would clinically have expected permanent residual scarring 
changes which were not visible.  Had a ruptured eardrum 
actually occurred, any hearing loss attributable to that 
event would be reversible with a healing of membrane.  While 
it is possible that this may have occurred, it would not 
substantiate a claim of deafness based on a shattered 
eardrum.  Had the veteran sustained immediate acoustic trauma 
to the inner ear from the explosion, there would have been a 
permanent, immediate manifestation of nerve depression on 
audiometrics which was clearly not demonstrated in the 
clinical evidence of record.

This physician noted that the veteran was first shown to have 
documented hearing loss on audiometric examination in 1996 
with average pure tone decibel thresholds in the mid-twenties 
for each ear.  He said that the word understanding scores of 
68 percent on the right and 72 percent on the left were 
"inconsistent with the degree of normalcy of his pure tone 
hearing and reference to this inconsistency was made by the 
examining audiologist."  At the time of his current 
examination the veteran indicated an average pure tone 
threshold loss at a level of 60-65 decibels in both ears.  He 
also indicated a diminished understanding level in the 60 
percent range for both ears.  This physician wrote that a 
hearing change of this magnitude in both ears in a symmetric 
manner was incompatible with recognized organic disease and 
certainly in no way could be related to a tour of duty in 
Vietnam.  He said that his own audiologic examiner indicated 
difficulty in determining thresholds and speech understanding 
scores with accuracy in an exam that normally should be 
simple and straightforward.  He therefore questioned the 
severity and accuracy of his own audiometric testing.  
However, "the presence or absence of nerve deafness in 1998 
is a moot point as it would in no way relate to noise 
exposure in 1968."  This physician concluded that current 
hearing testing was questionable and that he would disregard 
these results feeling that the veteran's responses were 
influenced by efforts to prove the existence of significant 
handicap.  None of the veteran's current complaints could be 
in any way related to his period of military service.  

Finally, in March 1999, the veteran submitted the raw results 
of a private audiometric examination performed in April 1998.  
This test, while not formally translated, appears to show 
pure tone decibel thresholds for the relevant frequencies 
sufficient to constitute VA hearing loss for compensation 
purposes in accord with 38 C.F.R. § 3.385.  However, there 
was no evidence or opinion presented which related these 
results, from over 27 years after service, to any incident, 
injury or disease of active service.  

Law and Regulation:  In general, service connection may be 
established for disability resulting from disease or injury 
suffered in line of duty.  38 U.S.C.A. § 1110.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations, sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for certain chronic 
disabilities, such as nerve damage, if such are shown to be 
manifested to a compensable degree within one year after a 
veteran is separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the case of any veteran who engaged in combat with the 
enemy during active service with the United States during a 
period of war, the VA shall accept as sufficient proof of 
service connection any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in service, and, to that end, shall resolve any 
reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  

For VA disability compensation purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the relevant frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the relevant 
frequencies are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  [This regulation was amended 
during the pendency of this appeal but the predecessor 
regulation offered no additional benefit to deciding the 
veteran's appeal.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).]    

A person who submits a claim for benefits under the laws 
administered by the Secretary, shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The Court of Veterans Appeals for 
Veterans Claims (Court) has provided that a well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although claims need not be conclusive, they must be 
accompanied by evidence.  The VA Benefit System requires more 
than just an allegation; a claimant must submit supporting 
evidence and the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App 609 (1992).  Where the issue presented 
in an application for service-connected disability is factual 
in nature, e.g., whether an incident of injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish a well-grounded claim under 38 U.S.C.A. § 5107(a).  
See Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute sufficient evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support the claim, it 
cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the purposes of determining whether a 
claim is well grounded, testimony will be presumed to be 
credible; however, such testimony must be competent and must 
not be inherently incredible.  

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court held 
that in order for a veteran's claim for service connection to 
be well grounded there must be competent evidence of:  (1)  
Current disability in the form of a medical diagnosis; 
(2) incurrence or aggravation of the disease or injury in 
service in the form of lay or medical evidence; and (3) a 
nexus between inservice injury or disease and current 
disability in the form of medical evidence.  Finally, a claim 
that is not well grounded does not present a question of fact 
or law over which the Board has jurisdiction.  38 U.S.C.A. 
§ 7105(d)(5); Grottveit v. Brown; 5 Vet. App. 91 (1993).

In Arms v. West, 12 Vet. App. 188 (1999), the Court discussed 
the meaning and effect of 38 U.S.C.A. § 1154(b) with respect 
to both the question of well groundedness adjudication of 
such claims on the merits for combat veterans.  As held in 
Collette v. Brown, 82 F.3d 389 Fed. Cir. (1996), there are 
three sequential determinations that must be made when a 
combat veteran seeks to show service incurrence using 
§ 1154(b).  First, it must be determined whether the veteran 
has submitted "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  
Second, it must be determined whether the proffered evidence 
is "consistent with the circumstances, conditions, or 
hardships of such service" (even though there is no official 
record of such incurrence or aggravation in service).  If 
these first two entries are satisfied, then the Secretary 
"shall accept" the veteran's evidence as sufficient proof of 
service incurrence (or aggravation) unless the Secretary 
rebuts service incurrence by "clear and convincing evidence 
to the contrary."  As previously held in Collette, however, 
this did not obviate the current disability and medical nexus 
requirements for setting forth a well-grounded claim.  
Rather, the first sentence of § 1154(b) relates only to 
incurrence, that is, "what happened [in service]."  Although 
evidence of service incurrence (or aggravation) is usually 
shown by reference to a veteran's service medical records, 
§ 1154(b) relaxes the evidentiary requirements for 
adjudication of certain combat-related 
VA-disability-compensation claims.  However, a combat veteran 
who uses lay testimony to show incurrence (or aggravation) 
must nevertheless generally proffer medical evidence to 
establish a current disability and its nexus, or causal 
connection, to service because "lay persons are not competent 
to offer medical opinions."  See also Kessel v. West, No. 98-
772 (U.S. Vet. App. Sept. 20, 1999) (en banc) (which 
indicates that § 1154(b) only serves to assist in proving 
service incurrence (or aggravation) of a combat related 
injury or disease, but does not create a presumption of 
service connection).   

Analysis:  None of the veteran's current appellate claims for 
service connection are well grounded because there is a 
complete absence of clinical or other competent evidence 
which shows that any of the veteran's current disabilities 
are in any way related to any incident, injury or disease of 
active service.  Hearing loss for VA purposes, in accord with 
38 C.F.R. § 3.385, was first demonstrated over 25 years after 
service and no competent evidence relates hearing loss to any 
incident or injury of service.  Tinnitus has never been 
clinically confirmed but tinnitus was first complained of 
many years after service and no competent evidence relates it 
to any injury or incident of active service.  As currently 
characterized, complaints of pain and chronic infection of 
the right ear and loss of equilibrium are symptoms indicative 
of underlying disabling pathology but the veteran has never 
received any competent clinical diagnosis of a discrete 
disability or underlying pathology which results in chronic 
right ear infection or pain or which results in any loss of 
equilibrium.  

While the veteran's service entrance examination noted the 
veteran's complaint of "positional dizziness," the fact 
remains that that this entrance examination report found that 
the veteran was neurologically normal and no disability or 
underlying pathology causing such positional dizziness was 
identified at any time during active military service.  There 
was no disability identified at service induction.  No such 
disability was aggravated during service, and no such 
disability was identified at service separation.  
Accordingly, there can be no finding that service aggravated 
a complaint of "positional dizziness" for which an 
underlying pathology was never (and has never been) 
identified.

With respect to the fact that the veteran is shown to have 
served in combat and to have received a Purple Heart Medal 
for unspecified injury received while serving in the Republic 
of Vietnam, the Board has given these facts careful and 
sympathetic consideration.  38 U.S.C.A. § 1154(b) is 
certainly applicable.  However, in accordance with the 
discussion provided above regarding the case of Arms v. West, 
12 Vet. App. 188 (1999), the Board determines that the 
veteran has not proffered satisfactory lay or other evidence 
of service incurrence or aggravation of any disease or 
injury, particularly any injury resulting in disability 
supporting the veteran's present claims for service 
connection.  

The veteran is clearly documented to have served in Vietnam 
and foreign service is documented for over 1 year and 
9 months.  The veteran is also shown to have been awarded the 
Purple Heart Medal and the award of this medal shows that 
such incident occurred in late January 1969.  However, there 
is no objective evidence documenting exactly the type of 
injury which resulted in the award itself.  The veteran has 
consistently stated that an injury resulted when he drove a 
truck over a land mine which exploded to the right side of 
the truck.  This is certainly consistent with the veteran's 
documented military occupational specialty of construction 
machine operator or bulldozer operator during service with an 
engineering battalion but even the veteran himself has never 
clearly identified any particular physical injury resulting 
from this trauma to support the award of a Purple Heart Medal 
other than receiving acoustic trauma to the ears.  The 
service medical records do not show treatment for any 
particular injury, including a combat injury, at any time 
during the veteran's service in Vietnam.  

However, while the documented award of the Purple Heart Medal 
speaks for itself, and while the veteran is certainly 
competent to have described exposure to a loud noise 
environment in general and to a particular loud explosion 
from a land mine, he is not competent to offer a medical 
opinion or diagnosis regarding any particular damage to his 
ears or hearing or chronic ear infections or loss of 
equilibrium as a result of exposure to such incidents.  
Similarly, none of the veteran's six lay statements submitted 
in May 1991 demonstrate any personal knowledge of having 
objectively observed the veteran being injured during service 
and each lay statement purporting to attribute a medical 
diagnosis of hearing loss or ear disability to such exposure 
is equally incompetent.  Lay persons, including the veteran, 
are not competent to render opinions requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Finally, it is most significant that the physical examination 
for separation in August 1970, after the veteran had returned 
from overseas service, found that the veteran's hearing was 
normal and identified no disability regarding his ears, 
hearing loss, tinnitus, chronic infections, or loss of 
equilibrium.  The veteran's first claim for hearing loss and 
tinnitus was submitted in 1981, 10 1/2 years after he 
separated from service.  The first clinical evidence actually 
documenting a complaint regarding the veteran's ears is from 
July 1988, some 17 years after the veteran was separated from 
service.  Hearing loss for VA purposes was first shown in 
1996, some 25 years after service.  

Accordingly, the Board concludes in accordance with the 
Court's discussions in Arms and Kessel that the veteran has 
not proffered satisfactory lay or other evidence of service 
incurrence or aggravation of any claimed disease or injury.  
While acoustic trauma in general is certainly consistent with 
the circumstances, conditions, or hardships of Vietnam 
service, there is an absence of satisfactory lay evidence 
supporting the veteran's claims, especially in light of the 
normal service separation audiometric examination, and the 
most recent opinion submitted by an expert otolaryngologist 
from January 1998.

This physician, having had access to and review of the 
veteran's entire claims folder, logically concluded that had 
the veteran sustained acoustic trauma sufficient to result in 
hearing loss disability, such hearing loss would have been 
immediate and permanent (although not progressive without 
continuing noise exposure).  Simply stated, he opined that 
if, as alleged, the veteran sustained a hearing loss as a 
result of exposure to a land mine explosion that such 
explosion would have immediately resulted in a hearing loss 
and tinnitus due to associated nerve damage but that such 
damage is not documented in any treatment records from 
service and is not documented in the veteran's audiometric 
and other examinations performed at the time of service 
separation in August 1970.  Accordingly, whatever other type 
of injury the veteran may have sustained to have been awarded 
the Purple Heart Medal, an acoustic trauma sufficient to 
cause permanent hearing loss or tinnitus was ruled out based 
upon the absence of any confirmed findings of such damage in 
the service medical records, especially the service 
separation examination.  Again, this physician clearly 
concluded that the veteran's service audiometric examinations 
for entrance and for separation showed absolutely normal 
hearing.  

It is certainly clear from a review of the clinical evidence 
on file that no chronic ear infections have ever been 
clinically documented at any time during or after service.  
No ear infection is documented at any time during or within 
one year after service separation and the only single 
occasion of external otitis media was documented in May 1988.  
In his February 1996 VA examination, the veteran specifically 
told the physician that aside from that incident, he had not 
had any other ear infections.  There is simply no disability 
manifested by chronic right ear infections or right ear pain 
ever identified at any time during or after service up until 
present, so a claim for service connection for such symptoms 
is not well grounded in the absence of any clinical evidence 
documenting the existence of any underlying pathology.  This 
fact was also pointed out by the most recent fee-basis 
otolaryngologist. 

There is also no diagnosis of any underlying disability or 
pathology resulting in a chronic loss of equilibrium at any 
time during or after service.  The most recent VA fee-basis 
examiner stated the description of this symptom was varied 
and vague.  With no established evidence of hearing loss, 
tinnitus, or chronic infection having developed during 
service, this physician concluded that there was no way to 
blame this transient described symptom of balance upsets on 
military service.  This claim is also not well grounded 
because of the absence of clinical evidence identifying any 
particular disability resulting in a symptom of loss of 
equilibrium.  

The only possible clinical evidence supporting the veteran's 
claims might be the VA ear, nose and throat consultation 
report from February 1996.  This physician did not have 
access to or review any of the veteran's service medical 
records or other clinical evidence and clearly adopted all 
facts as reported by the veteran himself without any 
independent clinical verification.  However, this physician 
clearly reported that the veteran's tympanic membranes were 
both clear without any evidence of perforation or scarring 
residual from an earlier injury as had been reported by the 
veteran.  Gait was normal and the Romberg testing was 
negative.  His diagnosis began with a statement that the 
veteran was status-post right ear injury in service.  While 
examination was negative "today" for any findings on 
examination, he concluded that episodes of loud tinnitus, 
brief disequilibrium, generalized to the right ear were 
related to a "service connected injury" and any right ear 
hearing loss would also be related to that injury.  Because 
this opinion is based entirely on a history as reported by 
the veteran, this diagnosis lacks clinical competence.  The 
fact is that there is no competent evidence showing that the 
veteran sustained an acoustic trauma of sufficient severity 
to result in ear or hearing damage during service.  In this 
regard, it is noteworthy that in November 1996, the Board 
found the veteran's previous claim for service connection for 
a ruptured right eardrum was not well grounded in that there 
was no clinical evidence which in any way showed that the 
veteran had ever sustained a perforated right eardrum at any 
time during or after service.  

While statements supporting a veteran's claim are generally 
presumed to be credible in reviewing such claims for a well-
groundedness determination, such statements must still be 
competent.  Because this ENT consultation report clearly 
relied entirely on the veteran's statement of facts, the 
underlying opinion lacks clinical competence in the face of 
the complete absence of any evidence demonstrating an 
acoustic trauma sufficient to cause the claimed disabilities 
during service.  This finding is certainly borne out by the 
later January 1998 fee-basis examination where the 
otolaryngologist concluded there was no substantiation or 
proof that a service-related injury resulted immediate 
hearing loss and tinnitus first complained of and shown 
decades after the veteran was separated from service.  

Accordingly, the veteran's current claims for service 
connection are not well grounded because there is no clinical 
or other competent evidence which shows or competently 
suggests bilateral hearing loss, tinnitus, and disabilities 
resulting in pain and chronic infection of the right ear or 
loss of equilibrium were incurred at any time during or for 
many years after military service.  Hearing loss and tinnitus 
were not shown at any time during service and hearing was 
normal at service separation.  Was hearing loss (and claimed 
tinnitus) attributable to a single acoustic trauma from a 
significant explosion, the competent evidence on file holds 
that such disability would have been immediate and thus 
documented on the service separation examination.  Instead, 
hearing loss disability is first clinically discussed perhaps 
in 1988 and is first documented in audiological examination 
performed in 1996, many years after service.  There is no 
evidence of chronic ear infections nor any other identifiable 
pathology resulting in chronic right ear pain.  There is 
likewise no current diagnosis of any disability resulting in 
a chronic loss of equilibrium.

Other Matters:  Although where claims are not well grounded, 
VA does not have a statutory duty to assist the claimant in 
developing facts pertinent to the claim, VA has in this case 
made every effort to obtain all records in the Government's 
possession which may have been supportive to his claims 
including all service medical records, service personnel 
records, documentation supporting the award of the Purple 
Heart Medal, and all clinical evidence relating to the 
claimed disabilities.  An expert examination has been 
provided which is, unfortunately, negative to the veteran's 
claims.  VA, may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits' claim.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this case, the RO has fulfilled 
its obligation under § 5103(a) in its statements of the case 
and, by this decision, the Board is informing the appellant 
of the evidence that is lacking and which is necessary to 
make his claims well grounded.  Principally, the veteran 
lacks competent clinical evidence clearly identifying 
disabilities manifested by symptoms such as chronic ear 
infections or chronic pain and loss of equilibrium and the 
veteran lacks competent clinical evidence relating any 
current disability to any incident, injury or disease of 
active service. 


ORDER

Claims for service connection for bilateral hearing loss, 
tinnitus, a disorder manifested by pain and chronic 
infections of the right ear, and a disorder manifested by 
loss of equilibrium are denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 

